DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CABLE CONNECTOR HAVING OVER-MOLDED STRAIN RELIEF MEMBER FORMED FROM ELECTRICALLY CONDUCTIVE MATERIAL.
The disclosure is objected to because of the following informalities: 
The cover having “a second pocket” formed therein” was not identified in the specification nor was it labeled within the drawings. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second pocket must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “78” has been used to designate both rivets (FIG. 3) and ground connection portion (FIG. 5-7-8-11-12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1; 
Line 5 recites “the mating end second contact pads … end, the cable” change to -- the mating end, second contact pads … end, a cable --.  
Line 7 recites “positioned in the pocket” change to -- positioned in the first pocket --.  
Line 11 recites “the first and second pocket” change to -- the first and the second pockets --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by [ 4 Blazek et al. (United States Patent 9,425,562).
With respect to Claim 1: 
Blazek discloses a method, comprising: 
providing a housing (FIG. 2, 144) (base) that includes a first pocket (FIG. 3, 156) formed in a cavity (FIG. 2, 146); 
providing a circuit board (FIG. 2, 148) and cable assembly (FIG. 2; 114, 152), the circuit board (148) having a mating end (FIG. 2, 162 see notation) and a mounting end (FIG. 2, see notation) positioned opposite the mating end (162) with first contact pads (FIG. 2, 160) formed at the mating end (162), second contact pads (FIG. 2, 158) positioned at the mounting end (FIG. 2, see notation), a cable (FIG. 2, 152) including conductors (FIG. 2, 150) terminated to the second contact pads (158) (Column 4, lines 10-14), the cable (152) including a slug (FIG. 2, 140) formed of an electrically conductive material (Column 5, lines 63-67), the slug (140) molded on the cable and configured to be positioned in the pocket (156) (Column 4, lines 39-53); 
positioning the circuit board (FIG. 1, 148) and cable assembly (FIG. 2, 150, 152) in the housing (FIG. 2, 144); and 
mounting a cover (FIG. 2, 142) on the housing (144) so that the cover (142) and housing wrap around four sides of the circuit board (148) (Column 3, lines 60-67), the cover (142) adapted to be connected to the housing (144), the cover (142) having a second pocket (FIG. 2, see notation) formed therein, wherein the first (156) and second (FIG. 2, see notation) pockets are configured to engage the slug (FIG. 2, 140 see notation), wherein the slug (140) provides an electrical connection (EMI protection) between the housing (144) and the cover (142).
[AltContent: textbox (projections)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (mounting end)][AltContent: ][AltContent: textbox (mating end)][AltContent: ][AltContent: textbox (2nd pocket)]
    PNG
    media_image1.png
    516
    753
    media_image1.png
    Greyscale

With respect to Claim 3: 
Blazek discloses the method, wherein the slug (Blazek, FIG. 3, 140) includes a projection (FIG. 3; 164, 166) and one of the first pocket (FIG. 3, 156) and second pocket includes a shoulder (FIG. 3; 168, 170) formed therein and the step of positioning the circuit board (FIG. 2, 148) and cable assembly (FIG. 2, 114) in the housing (FIG. 2, 144) causes the projection (164, 166) to be aligned with the shoulder (168, 170) so that when the cover (142) is mounted on the housing (144), the shoulder (168, 170) engages the projection (164, 166) and limits movement in at least one direction (Column 5, lines 3-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blazek et al. (United States Patent 9,425,562) in view of Wu (United States Patent 7,029,290).
With respect to Claim 2: 
Blazek discloses the method.
Blazek does not expressly disclose wherein the cable assembly includes a shield and the slug engages the shield when molded on the cable.
However, Wu teaches the cable assembly (FIG. 1, 7) includes a shield (FIG. 1, 71) and the slug (FIG. 1, 8) engages the shield (FIG. 1, 71) (Column 3, lines 58-63) when molded on the cable. (FIG. 1, 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blazek with the teachings of Wu and provide the cable assembly including a shield and the slug engages the shield when molded on the cable so as to provide a more secure strain-relief of the cable to the connector. (Wu, Column 3, lines 27-31 and 58-63). 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blazek et al. (United States Patent 9,425,562) in view of Schulz et al. (United States Patent 9,373,915).
With respect to Claim 4: 
Blazek discloses the method 
Blazek does not expressly disclose wherein when the providing the circuit board and cable assembly it includes forming an epoxy layer over the conductors and the second contact pads.
However, Schulz teaches the circuit board (FIG. 5, 15) and cable assembly (FIG. 5, 24) include forming an epoxy layer (Column 6, lines 1-5) over the conductors (FIG. 5, 27) and the second contact pads (FIG. 5, 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blazek with the teachings of Schulz and provide the circuit board and cable assembly include forming an epoxy layer over the conductors and the second contact pads so as “to provide the user with the ability to integrate a strain relief aspect into the termination area.” (Schulz, Column 5, lines 64-68).

Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blazek et al. (United States Patent 9,425,562) in view of Wu (United States Patent 8,202,122).
With respect to Claims 5 and 6: 
Blazek discloses the method.
Blazek does not expressly disclose (claim 5) wherein the housing and the cover define a front face and the circuit board mating end extends past the front face and (claim 6) wherein one of the housing and the cover includes a flange that extends along so as to at least partially cover the mating end.
However, Wu teaches the housing (FIG. 1, 12) and the cover (FIG. 1, 11) define a front face (FIG. 6, see notation) and the circuit board mating end (FIG. 6, see notation) extends past the front face (FIG. 6, see notation) and wherein one of the housing (12) and the cover (11) includes a flange (FIG. 6, see notation) that extends along so as to at least partially cover the mating end (FIG. 6, see notation).
[AltContent: textbox (cover flange)][AltContent: textbox (housing flange)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (front face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (circuit board mating end)]
    PNG
    media_image2.png
    373
    591
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blazek with the teachings of Wu and provide the housing and the cover defining a front face and the circuit board mating end extending past the front face and wherein one of the housing and the cover includes a flange that extends along so as to at least partially cover the mating end so as to provide a cable connector assembly with improved mating interface of the conductive shell for protecting an internal PCB.
With respect to Claim 7: 
Blazek discloses the method, 
Blazek does not expressly disclose further comprising positioning a locking member in the housing, the locking member configured to move relative to the housing.
However, Wu teaches further comprising positioning a locking member (FIG. 1, 31) (Column 3, lines 51-53) in the housing (FIG. 1, 12), the locking member(31) configured to move relative to the housing (12) (Column 3, lines 63-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blazek with the teachings of Wu and provide further comprising positioning a locking member in the housing, the locking member configured to move relative to the housing so as to establish a secure latching mechanism for the attachment and release of the cable connector assembly to a corresponding mating connector. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831